Citation Nr: 1105292	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  03-20 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama, 
which denied service connection for posttraumatic stress disorder 
(PTSD).

In a September 2009 decision, the Board denied the Veteran's 
claim for service connection for PTSD.  However, in view of 
evidence reflecting various other psychiatric diagnoses, and the 
holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (though a 
Veteran may only seek service connection for PTSD, the Veteran's 
claim "cannot be limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may be 
reasonably encompassed), the Board remanded the issue of service 
connection for a psychiatric disorder other than PTSD for further 
development.  Such development having been completed, the appeal 
has been returned to the Board for further review.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in March 2005.  A 
transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran's currently-shown psychiatric disorder, dysthymic 
disorder, is related to service. 


CONCLUSION OF LAW

The criteria for service connection for dysthymic disorder are 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

In this case, the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease in 
line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  

Service connection may be established by demonstrating that the 
disability was first manifested during service and has continued 
since service to the present time or by showing that a disability 
which pre-existed service was aggravated during service.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he developed his currently-shown 
psychiatric disorder during active military service.

The available service treatment records are silent for complaints 
or findings of any psychiatric disorder.

The earliest post-service medical evidence of a psychiatric 
disorder is the report of a March 1993 private psychiatric 
consultation, which shows the Veteran complained of feeling 
nervous, jumpy, and depressed.  Significantly, this document long 
pre-dates any claim for VA compensation benefits, and indicates 
earlier post-service psychiatric treatment (although it is 
unclear how far back).  It shows the Veteran reported having 
problems "on and off since 1970."  The diagnosis at that time 
was dysthymia.  

Subsequent private and VA treatment records show continued 
treatment for a psychiatric disorder, predominately diagnosed as 
depression.

The Veteran underwent a pertinent VA examination in June 2010.  
Consistent with previous accounts, he described an abusive and 
turbulent childhood, but stated that he first became depressed 
during the military.  Upon mental status examination, the 
examiner provided a pertinent diagnosis of dysthymic disorder.  
With regard to the etiology of this disorder, the examiner 
concluded that she could not reach a determination without resort 
to speculation.  In support of this conclusion, the examiner 
noted that while the Veteran had reported an onset of psychiatric 
symptoms in service, available service records did not reflect 
this.  She also noted the Veteran's abusive childhood, making it 
"equally probable" that his depressive symptoms predated his 
military service.

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  See 38 
C.F.R. § 3.102.  In the instant case, while the record contains 
no medical evidence of psychiatric complaints or treatment during 
service, or for years after, the Veteran has consistently 
asserted that his psychiatric symptoms began during service.  The 
Veteran is competent to report the onset of his symptoms, and he 
has given the Board no reason to doubt his credibility in this 
regard, which is only supported by evidence reflecting that at 
least as early as 1993 (nine years before submission of his 
claim), he dated his psychiatric symptoms to his time in service.  
As such, the Board finds that the evidence is at least in 
equipoise and, resolving all reasonable doubt in favor of the 
Veteran, service connection for his psychiatric disorder, 
dysthymic disorder, is warranted.



ORDER

Service connection for dysthymic disorder is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


